20-10887-tmd Doc#68 Filed 09/15/20 Entered 09/15/20 09:18:50 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: September 15, 2020
                                                                 ________________________________________
                                                                              TONY M. DAVIS
                                                                    UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________


                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION




                                                             T
  In re:                                                        §
                                                                §      Case No. 20-10887-tmd
  WC 3rd and CONGRESS, L.P.,                                    §
                                                                §      Chapter 11
             Debtor.                                            §
                                          O
                ORDER GRANTING DEBTOR’S APPLICATION FOR AUTHORITY
                   TO ENGAGE FISHMAN JACKSON RONQUILLO PLLC AS
                         ITS GENERAL BANKRUPTCY COUNSEL
                       O
             ON this day came on for consideration the Application of Debtor and Debtor-in-

  Possession for Order Authorizing Retention of FJR as General Bankruptcy Counsel (the

  “Application”) filed on September 11, 2020, by Debtor WC 3rd and Congress, L.P. (the
M

  “Debtor”), by which the Debtor seeks approval of the Court to allow it to engage Fishman

  Jackson Ronquillo, PLLC (“FJR”), as its general bankruptcy counsel in this case, as more

  particularly set forth in the Application and Declaration on file in this matter.1




  1
      All capitalized terms not otherwise defined shall have the same meaning as defined in the Application.

                                                           Page 1
  5548594.1 FJR 23061.20
20-10887-tmd Doc#68 Filed 09/15/20 Entered 09/15/20 09:18:50 Main Document Pg 2 of 2




          The Application was either set for hearing or served pursuant to Local Bankruptcy Rule

  9013(d), and no objections have been timely filed that have not been withdrawn or resolved by

  agreement or ruling of the Court. As set forth in the Supporting Declaration of Mark H. Ralston

  filed with the Application, FJR represents to this Court that it holds or represents no interest

  adverse to the Debtor or its estate, that it is disinterested, and that its employment is in the best

  interest of the Debtor’s estate. It is therefore

          ORDERED, that the Debtor is authorized to employ the Firm effective as of the Petition

  Date as its general bankruptcy counsel pursuant to 11 U.S.C. § 327(a), with all fees payable

  subject to interim and/or final application to and approval of this Court; and it is further

          ORDERED that FJR shall comply in all respects with L. Rule. 2016.




                                                      T
                                      # # # END OF ORDER # # #
                                   O
                   O
M


                                                     Page 2
  5548594.1 FJR 23061.20
